Not for Publication in West's Federal Reporter
                  Citation Limited Pursuant to 1st Cir. Loc. R. 32.3


             United States Court of Appeals
                           For the First Circuit


No. 05-2670

                         UNITED STATES OF AMERICA,

                                    Appellee,

                                         v.

                                WILLIAM LELAND,

                            Defendant, Appellant.


             APPEAL FROM THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF MAINE

           [Hon. John A. Woodcock, Jr., U.S. District Judge]


                                      Before

                          Selya, Circuit Judge,
                     Siler,** Senior Circuit Judge,
                       and Howard, Circuit Judge.


     Robert M. Napolitano for appellant.
     F. Mark Terison, Senior Litigation Counsel, with whom Paula D.
Silsby, United States Attorney, was on brief, for appellee.



                              September 22, 2006



     *
         Of the Sixth Circuit, sitting by designation.
             Per Curiam.      In a second superseding indictment, a

federal grand jury in the District of Maine charged defendant-

appellant William Leland with commission of an array of federal

controlled substance and firearms offenses.               See 21 U.S.C. §§

841(a)(1), 846; 18 U.S. C. §§ 922(g)(1), 924(a)(2). On January 27,

2004, pursuant to the terms of a plea agreement that called for the

government to move to dismiss one count of the indictment, the

appellant entered guilty pleas to the remaining counts.

             Almost a year later, in a motion filed on January 19,

2005, the appellant sought to withdraw his guilty pleas. Following

a hearing, the district court, in a well-reasoned rescript, denied

the motion.     United States v. Leland, 370 F. Supp. 2d 337, 339-47

(D. Me. 2005) (concluding, inter alia, that the movant lacked a

fair and just reason for his plea-withdrawal request).                On October

27, 2005, the court sentenced the appellant to serve a 252-month

incarcerative term.        This appeal followed.

             We have long adhered to the view that when a trial court

accurately sizes up a case, applies the proper legal rules, and

articulates a persuasive rationale, "an appellate court should

refrain from writing at length to no other end than to hear its own

words resonate."      Lawton v. State Mut. Life Assur. Co., 101 F.3d

218, 220 (1st Cir. 1996); accord, e.g., Cruz-Ramos v. P.R. Sun Oil

Co.,   202   F.3d   381,   383   (1st    Cir.   2000);   Ayala   v.    Union   de

Tronquistas, Local 901, 74 F.3d 344, 345 (1st Cir. 1996); Holders


                                        -2-
Capital Corp. v. Cal. Union Ins. Co. (In re San Juan Dupont Plaza

Hotel Fire Litig.), 989 F.2d 36, 38 (1st Cir. 1993).                  This case

fits snugly within the confines of that principle. Accordingly, we

affirm the judgment below for essentially the reasons elucidated in

the district court's meticulous analysis of the plea-withdrawal

request.

            There is one loose end.          On appeal — unlike in the lower

court — the appellant claims that his former attorney provided

ineffective assistance of counsel.            A threshold problem stands in

the way of this Sixth Amendment challenge: no such claim was

advanced below.    This court has ruled "with a regularity bordering

on the monotonous [that] claims of ineffective assistance cannot

make their debut on direct review."           United States v. Mala, 7 F.3d

1058, 1063 (1st Cir. 1993).      While the Mala rule admits of a narrow

band of exceptions applicable to cases in which "the critical facts

are   not   genuinely   in   dispute    and    the   record   is   sufficiently

developed to allow reasoned consideration" of a freshly minted

ineffective assistance claim, United States v. Soldevila-Lopez, 17

F. 3d 480, 485 (1st Cir. 1994) (quoting United States v. Natenel,

938 F.2d 302, 309 (1st Cir. 1991)), this appeal plainly falls

outside the compass of that band of exceptions.                    We therefore

reject the appellant's ineffective assistance claim as premature,

without prejudice, however, to his right to raise that claim,




                                       -3-
should he so desire, in a petition for post-conviction relief under

28 U.S.C. § 2255.

            We need go no further.        Having perused the briefs with

care, entertained oral argument, and canvassed the record in its

entirety, we find fully supportable the district court's conclusion

that   no   fair   and   just   reason    exists   sufficient   to   justify

withdrawal of the appellant's guilty pleas.              Consequently, we

affirm the judgment below, without prejudice, however, to the

appellant's right to press his ineffective assistance of counsel

claim in a collateral proceeding, as described above.



Affirmed.




                                    -4-